FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA ,              No. 09-10189
                Plaintiff-Appellee,
                                          D.C. No.
                 v.                    2:02-CR-00674-
                                         PMP-LRL-1
CHAO FAN XU ,
                Defendant-Appellant.



UNITED STATES OF AMERICA ,              No. 09-10193
                Plaintiff-Appellee,
                                          D.C. No.
                 v.                    2:02-CR-00674-
                                         PMP-LRL-4
YING YI YU ,
                Defendant-Appellant.



UNITED STATES OF AMERICA ,              No. 09-10201
                Plaintiff-Appellee,
                                          D.C. No.
                 v.                    2:02-CR-00674-
                                         PMP-LRL-2
GUO JUN XU ,
                Defendant-Appellant.
2                  UNITED STATES V . XU

 UNITED STATES OF AMERICA ,                  No. 09-10202
                 Plaintiff-Appellee,
                                               D.C. No.
                   v.                       2:02-CR-00674-
                                              PMP-LRL-3
 WAN FANG KUANG ,
            Defendant-Appellant.
                                                ORDER


                    Filed March 14, 2013

      Before: Alfred T. Goodwin, Stephen Reinhardt,
          and Mary H. Murguia, Circuit Judges.


                          ORDER

   The opinion in the above-captioned matter filed on
January 3, 2013 is amended as follows:

    On slip Opinion page 29, lines 17–18, remove the
following text: [, and by placing in the courtroom a face and
name chart of all relevant persons]

    On slip Opinion page 42, lines 20–23, remove the
following text: [The district court also took steps to clarify
the names and roles of the parties by placing on display in the
courtroom a chart with the faces and names of all relevant
persons.]

    With the opinion thus amended, the petition for rehearing
filed by appellant Chao Fan Xu is DENIED.
                    UNITED STATES V . XU                      3

    No future petitions for rehearing or petitions for rehearing
en banc will be entertained.